Name: Commission Regulation (EEC) No 307/83 of 4 February 1983 correcting Regulation (EEC) No 252/83 fixing the aid rate for peas and field beans used in the feeding of animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 2 . 83 No L 34/27Official Journal of the European Communities COMMISSION REGULATION (EEC) No 307/83 of 4 February 1983 correcting Regulation (EEC) No 252/83 fixing the aid rate for peas and field beans used in the feeding of animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), and in particular Article 3 (6) thereof, Whereas the amount of the aid referred to in Article 3 of Regulation (EEC) No 1431 /82 was fixed by Regula ­ tion (EEC) No 252/83 (2) ; whereas a subsequent check has shown that there was an error of calculation in that Regulation ; whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 The amounts ' 10-534' and ' 10-207' referred to in Article 1 of Regulation (EEC) No 252/83 are hereby replaced by ' 11-202' and ' 10-896' respectively. Article 2 This Regulation shall enter into force on 5 February 1983 . It shall apply from 1 February 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 162, 12 . 6 . 1982, p . 28 . (2) OJ No L 30, 1 . 2 . 1983 , p . 45 .